The opinion of the court was delivered by
Johnston, J.
: The sufficiency of the information is attacked upon the ground that it does not set forth the means by which the death of Harvey Hudson was caused, nor directly connect the defendant with his *593death. The charge was made under section 27 of the crimes and punishments act, and a specific intent to kill is not a necessary element of the offense, tie is charged with culpable negligence in wilfully and forcibly seizing the boy, against his will and protest, and carrying him out into the river, where the water was deep and dangerous to human life, whereby he was drowned. It is said that the closing part of the charge is formal, and should not be considered in aid of the averment of fact. We think it constitutes a part of the charge, and should all be taken together. But even if we overlook the final part of the charge, the averments would be ample to sustain the conviction. The act with which the defendant was charged was unlawful and without justification ; and the language employed shows plainly enough that the culpably careless act, which was wilfully done, directly contributed to the death of the boy. Indeed, it is a question whether the charge is not sufficient to have sustained a conviction for a much graver offense.
Some objections are made to the instructions of the court, but the appellant appears to attach little importance to them, and there seems to be no good cause for complaint.
Judgment affirmed.
All the Justices concurring.